Case 1:19-cv-03502-RDB Document 14 Filed 01/09/20 Page 1 of 2
Case 1:19-cv-03502-RDB Document 13 Filed 01/08/20 Page-kefZILED. ENTERED

 

“eae LODGED_____ RECEIVED
JAN 09 2020
UNITED STATES DISTRICT COURT We
DISTRICT OF MARYLAND Rail
BISTRIGT OF
x REF

PHILLIP KRAFT, Individually and on Behalf
of All Others Similarly Situated,

Plaintiff,
vs.
UNDER ARMOUR, INC., ef al,
Defendants.

 

 

Civil No. 1:19-cv-03502-RDB

NOTICE OF VOLUNTARY DISMISSAL

| Request GRANTED this 8th day of January, 2020.

' Richard D. Bennett
U.S. District Judge
Case 1:19-cv-03502-RDB Document 14 Filed 01/09/20 Page 2 of 2
Case 1:19-cv-03502-RDB Document 13 Filed 01/08/20 Page 2 of 2

TO: ALL PARTIES AND THEIR ATTORNEYS OF RECORD
PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a), Plaintiff Phillip Kraft
voluntarily dismisses Kraft v. Under Armour, Inc., et al., No. 1:19-cv-03502, without prejudice.

Dated: January 8, 2020 Respectfully submitted,

/s/ Daniel S. Sommers

Steven J. Toll (Md. Bar No. 15824)

Daniel S. Sommers (Md. Bar No. 15822)

S. Douglas Bunch

COHEN MILSTEIN SELLERS &
TOLL PLLC

1100. New York Avenue N.W.

Suite 500, East Tower

Washington, D.C. 20005

Telephone: (202) 408-4600

Facsimile: (202) 408-4699

Email: stoli@cohenmilstein.com

Email: dsommers@ccohenmilstein.com

Email: dbunch@cohenmilstein.com

Liaison Counsel for Plaintiff Phillip Kraft

POMERANTZ LLP

Jeremy A. Lieberman

J. Alexander Hood II

600 Third Avenue, 20th Floor
New York, NY 10016

Telephone: (212) 661-1100
Facsimile: (212) 661-8665

Email: jalieberman@pomlaw.com
Email: ahood@pomlaw.com

POMERANTZ LLP

Patrick V. Dahlstrom

Ten South LaSalle Street, Suite 3505
Chicago, Illinois 60603

Telephone: (312) 377-1181
Facsimile: (312) 377-1184

Email: pdahlstrom@pomlaw.com

Counsel for Plaintiff Phillip Kraft
